In re Whitson, Richard; applying for supervisory and/or remedial writ; Parish of Caddo, 1st Judicial District Court, Div. “F”, No. 131-748; to the Court of Appeal, Second Circuit, No. 20016-KH.
Denied. Before filing petitions for post conviction relief in this Court, relator should seek determination of his post conviction claims in the district court and the *1327Court of Appeal, Second Circuit. If petitions are filed there and those courts fail to address the claims, the relator may choose to file petitions for the issuance of writs of mandamus.